                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF WISCONSIN


UNITED STATES OF AMERICA,

       Plaintiff,

     v.                                                 Case No. 17-CR-124

MARCUS HUTCHINS,

      Defendant.


                          REPORT AND RECOMMENDATION


       The United States of America and the defendant, Marcus Hutchins, appeared before

me pursuant to Federal Rule of Criminal Procedure 11. Hutchins entered a plea of guilty to

Counts 1 and 2 of the Superseding Indictment.

       After cautioning and examining Hutchins under oath concerning each of the subjects

mentioned in Rule 11, I determined that the guilty plea was knowing and voluntary, and

that the offense charged is supported by an independent factual basis containing each of the

essential elements of the offense.

       NOW, THEREFORE, IT IS RECOMMENDED that Hutchins’ plea of guilty be

accepted; that a presentence investigation and report be prepared; and that Hutchins be

adjudicated guilty and have sentence imposed accordingly.

       Your attention is directed to General L.R. 72(c), 28 U.S.C. § 636(b)(1)(B) and

Federal Rules of Criminal Procedure 59(b), or Federal Rules of Civil Procedure 72(b) if

applicable, whereby written objections to any recommendation or order herein, or part

thereof, may be filed within fourteen days of the date of service of this recommendation or




          Case 2:17-cr-00124-JPS Filed 05/03/19 Page 1 of 2 Document 127
order. Objections are to be filed in accordance with the Eastern District of Wisconsin’s

electronic case filing procedures. Failure to file a timely objection with the district court

shall result in a waiver of a party’s right to appeal. If no response or reply will be filed,

please notify the Court in writing.



              Dated at Milwaukee, Wisconsin this 3rd day of May, 2019.



                                                  BY THE COURT

                                                  s/Nancy Joseph_____________
                                                  NANCY JOSEPH
                                                  United States Magistrate Judge




                                        2
         Case 2:17-cr-00124-JPS Filed 05/03/19 Page 2 of 2 Document 127
